Citation Nr: 0715978	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than July 25, 2003 
for the assignment of a 30 percent rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from June 1974 to March 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO), in Seattle, Washington.  A 
November 2003 rating decision assigned a 30 percent rating to 
the bilateral hearing loss from July 25, 2003.  The veteran 
expressed disagreement with the effective date of the 
assignment of the 30 percent rating.  The Board notes that an 
August 1986 rating decision denied entitlement to an 
increased rating for hearing loss.  There is no indication in 
the record that the veteran was notified of this decision.  
Thus, this decision is still pending.  See 38 C.F.R. 
§§ 19.25, 20.300, 20.302 (2006).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran argues that an effective date earlier than July 
25, 2003 is warranted for the assignment of the 30 percent 
rating for the bilateral hearing loss.  The veteran and his 
representative contend that the effective date for the 30 
percent rating should be November 24, 1986 which is the date 
that the veteran received treatment and hearing aids from the 
RO.  They argue that the VA treatment in November 1986 can be 
construed as an informal claim for an increased rating 
pursuant to 38 C.F.R. § 3.175 (2006).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
for the assignment of an increased evaluation shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  
The applicable statute specifically provides that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from such date.  38 
U.S.C.A. § 5110(b)(2).  However, if the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of the claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 19 Vet. App. 125 (1997).

In the present case, the veteran submitted a record from the 
Seattle VA medical center dated in November 1986.  This 
record indicates that the veteran was issued custom in-the-
ear hearing aids.  The Board notes that a May 1986 VA 
audiometric and Ear, Nose, and Throat VA examination is 
associated with the claims folder.  However, any other 
audiometric treatment records from the VA audiology clinic at 
the Seattle VA Medical Center, such as records of the 
audiometric evaluation which led to the issuance of the 
hearing aids, are not associated wit the claims folder.  The 
Board believes that VA's duty to assist the veteran mandates 
further action to obtain the veteran's VA treatment records 
for treatment and evaluation of the bilateral hearing loss 
dated from 1986 to present from the VA medical facility in 
Seattle, Washington.  38 U.S.C.A. § 5103A(b)(1).  Such 
records are pertinent to the claim for an earlier effective 
date because the treatment records may show that prior to 
July 25, 2003, it was factually ascertainable that the 30 
percent rating was warranted for the bilateral hearing loss 
and the treatment records and examination reports may be 
accepted as an informal claim.  The Board also finds that 
such treatment records are pertinent to the issue on appeal 
because the August 1986 rating decision which denied 
entitlement to an increased rating for hearing loss is still 
pending and is not final.  

The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that as part of the duty to assist, the 
Secretary shall make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  
In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include obtaining 
records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(2).  VA medical records are considered part of the 
record on appeal since they are within VA's constructive 
possession, and these records must be considered in deciding 
the appellant's claim.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see also 38 C.F.R. § 3.159(c)(2). 

As noted above, the Board finds that the August 1986 rating 
decision which denied entitlement to an increased rating for 
hearing loss is still pending, since there is no evidence 
that notice of this decision has been sent to the veteran.  
The RO/AMC should associate any such notice, if available, 
with the claims folder.    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all records 
of the veteran's treatment and evaluation 
for bilateral hearing loss from the 
Seattle VA medical facility dated from 
1986 to present, including any reports of 
audiometric testing.   

2.  The RO/AMC should search for a copy 
of notice that was sent to the veteran 
and which notified the veteran of the 
August 1986 rating decision.  The RO/AMC 
should associate any such notice, if 
located, with the claims folder.  

3.  Then the AMC/RO should readjudicate 
the issue on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




